Blair, J.
I concur upon the ground that the testimony shows affirmatively that, at the time of the execution of the will in question, the testator was a man of sound mind, firm in its purposes, and discloses no evidence of any fraud practiced upon him by proponent. In such a case, I think the evidence must be clear and positive of facts and circumstances which reasonably justify the inference that a firm and intelligent mind has been overcome and dominated by another. The trial judge seems to have submitted the case to the jury upon the theory that there was evidence justifying the inference that the will was so procured. I think this conclusion was based upon a misapprehension of the testimony. He charged the jury that, “I think they claim that there is testimony here that she left him at one time and she followed him around and insisted upon his making these conveyances or this will; and that she wouldn’t come back unless he didetc/ The testimony referred to by the court did not relate to the making of the will at all but to the execution of the deed of the homestead in July, 1885, 13 years before the making of the will. There was testimony tending to show that proponent procured the deed by threaten*389ing to have testator arrested for slapping her unless he executed it, but the witness who gave this testimony says that: “ Before she went over to her sister’s, Mrs. Rogers’, my father slapped her. He slapped her in the morning and she went over the same day, over to Mrs. Rogers’.” The record discloses no justification for Mr. Kneisel striking his wife, and it would, therefore, appear that he was liable to arrest and punishment. The fact, if it were found to be a fact, that he preferred to deed her the homestead, subject to his life estate therein, rather than stand trial, would not warrant the inference that 13 years later, without any similar advantage, she compelled him to make the will.
Most of the material evidence in the case relates to this period culminating in the making of the deed, and there is no testimony tending to connect the procuring of the deed with the execution of the will-or tending to show any relation whatever of the proponent to the making of the will. It is claimed, however, that the will shows upon its face that it is unnatural, in not making some special provision' for the weak-minded son John. The testimony does tend to show that John was not up to the average in mental power, but it does not show that his mind was so weak as to authorize a jury to impeach the father’s judgment as to the provision which should be made for him. The statute commits to the testator the determination of the justice and wisdom of his disposition of his property, and the facts must be very exceptional before a jury can be permitted to substitute their judgment for his, where it appears that his mental faculties are unimpaired.
Neither, in my opinion, can it be reasonably urged that this is an unjust or unnatural will. The children of the first wife were all grown up and, including John, capable of supporting themselves. The proponent had toiled very hard in the house and in the fields to pay off the mortgage, and care for the large family of children. The estate was no more than sufficient to provide for her support and enable her to relax her efforts and take some *390comfort in her declining years, which this record shows she has abundantly earned. At all events, the will presents no such unnatural disposition of the estate, in the light of the testimony, as to warrant an inference of undue influence, and I think the court should have directed a verdict for the proponent.